Title: John Steele to Thomas Jefferson, 14 May 1816
From: Steele, John
To: Jefferson, Thomas


          
            Dear Sir,
            Collectors office Philada May 14. 1816
          
          Stephen Cathalan Esqr, Commercial & Navy Agent Marseilles, has consigned to me two Cases, one containing wine & the other Macarony for with instructions to forward them to you by the first favourable opportunity
          You will please to advise me, to what place and to whose care the Cases will be sent, & they will be forwarded accordingly
          I am very respectfully,
          
             Sir, Your Obedt Svt
            Jno Steele
          
        